UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6353


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DENNIS SCOTT MCCULLOUGH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:06-cr-00389-REP-1; 3:08-cv-00308-REP)


Submitted:   July 22, 2010                 Decided:   August 2, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dennis    Scott   McCullough,   Appellant  Pro    Se.   Angela
Mastandrea-Miller, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dennis McCullough seeks to appeal the district court’s

orders denying         relief       on   his    28    U.S.C.A.         § 2255      (West      Supp.

2010) motion denying his Fed. R. Civ. P. 59(e) motion.                                          The

orders are       not       appealable     unless          a    circuit    justice       or    judge

issues a certificate of appealability.                            28 U.S.C. § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief    on    the    merits,      a    prisoner         satisfies       this     standard      by

demonstrating         that     reasonable           jurists       would      find      that     the

district       court’s      assessment      of       the       constitutional          claims    is

debatable      or     wrong.        Slack      v.    McDaniel,         529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the       motion   states      a   debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at   484-85.          We    have    independently              reviewed      the    record      and

conclude that McCullough has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3